                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                               *
MAYOR AND CITY COUNCIL
OF BALTIMORE,                                  *

       Plaintiff,                              *

       v.                                      *        Civil Action No.: RDB-19-1103

ALEX M. AZAR II, Secretary of Health           *
and Human Services, et al.,
                                               *
       Defendants.
                                               *
*      *       *     *       *      *  *   *    *   *                    *      *      *
                                 MEMORANDUM OPINION

       This case involves the challenge by the Mayor and City Council of Baltimore

(“Baltimore City”) to a rule promulgated by the United States Department of Health and

Human Services that would amend federal regulations with respect to the funding of family

planning services. It has been preceded by similar lawsuits in United States District Courts in

the states of Washington, California, Oregon, and Maine. Now pending before this Court is

Baltimore City’s Motion for a Preliminary Injunction seeking to prevent the federal

government from putting these amended regulations into effect. The City has wisely not

sought a nationwide injunction. Wisely so, as this Court most respectfully is not inclined to

join the cascade of nationwide injunctions issued by United States District Judges across the

country with respect to many administrative policies of the federal government. It is not the

role of this Court to become involved in these policy questions. Quite simply, the executive

branch of government is entitled to deference with respect to its administrative orders.
However, the executive branch of government is not entitled to circumvent by administrative

order existing laws passed by the United States Congress. When the executive branch seeks to

do so, it must be constrained by the federal judiciary.1 Accordingly, for the reasons that follow,

a Preliminary Injunction shall be entered in this case enjoining the United States Department

of Health and Human Services from implementing these new federal regulations in the State

of Maryland until this matter is resolved on the merits.

        Specifically, Baltimore City brings a ten-Count Complaint pursuant to the

Administrative Procedures Act (“APA”) against Alex M. Azar II, in his official capacity as the

Secretary of Health and Human Services; United States Department of Health and Human

Services (“HHS”); Diane Foley, M.D., in her official capacity as the Deputy Assistant

Secretary, Office of Population Affairs; and Office of Population Affairs (collectively,

“Defendants” or “the Government”). (Compl., ECF No. 1.) Baltimore City challenges the

final rule (“Final Rule”) promulgated on March 4, 2019 by HHS amending the regulations

developed to administer Title X of the Public Health Service Act, 42 U.S.C. §§ 300 to 300a-6,

which provides federal funding for family-planning services. (Id. at ¶¶ 1, 3.) Baltimore City’s

motion seeks a preliminary injunction to prevent the Government from putting into effect

certain provisions of the Final Rule that had been scheduled to go into effect on May 3, 2019.2


1         See The Federalist No. 51, at 320 (James Madison) (Clinton Rossiter ed., 1961) (“[T]he constant aim is
to divide and arrange the several offices in such a manner as that each may be a check on the other . . . .”); see
also Sierra Club v. Trump, — F. Supp. 3d —, 2019 WL 2247689, at *1 (N. D. Cal. May 24, 2019) (“The underlying
policy debate is not our concern . . . . Our more modest task is to ensure, in justiciable cases, that agencies
comply with the law as it has been set by Congress.” (quoting In re Aiken Cty., 725 F.3d 255, 257 (D.C. Cir.
2013))).
2         Two United States District Courts issued nationwide injunctions prior to the May 3, 2019
implementation date. See State of Oregon v. Azar, 6:19-cv-00317-MC (Lead Case), 6:19-cv-00318-MC (Trailing
Case), 2019 WL 1897475 (D. Or. April 29, 2019); State of Washington v. Azar, No. 1:19-cv-03040-SAB, 2019 WL
1868362 (E.D. Wash. Apr. 25, 2019). The District of Oregon and the Eastern District of Washington decisions



                                                         2
(Pl.’s Mot., ECF No. 11.)          This Court held a hearing on April 30, 2019, has heard the

arguments of counsel, and has reviewed the submissions of the parties.

        For the reasons that follow, this Court holds that the Final Rule likely violates

provisions of the Affordable Care Act, 42 U.S.C. § 18114, enacted in 2010, and Congress’

nondirective mandate in the Continuing Appropriations Act, 2019, Pub. L. 115–245, 132 Stat.

2981, 3070–71 (2018), which has been consistently included by Congress with respect to Title

X appropriations funding every year since 1996. Accordingly, this Court shall GRANT

Plaintiff’s Motion for Preliminary Injunction (ECF No. 11) against enforcement of the Final

Rule in Maryland. The Government shall be enjoined from implementing or enforcing any

portion of the Final Rule in the State of Maryland during the pendency of this litigation and

until this matter is resolved on the merits.3

                                            BACKGROUND

I.      Title X History

        A.       Inception of Title X

        Almost fifty years ago, in 1970, Congress enacted Title X, the only federal program

specifically dedicated to funding family planning services. Public Health Service Act, 84 Stat.

1506, as amended 42 U.S.C. §§ 300 to 300a-6. Title X addresses low-income individuals’ lack


have been appealed, and the Government also moved for stays of both injunctions pending appeal. See Mot.
to Stay, ECF No. 58, State of Washington v. Azar, Nos. 1:19-cv-3040-SAB; 1:19-cv-3045-SAB (E.D. Wash. May
3, 2019); Defs.’ Mot. for a Stay, ECF No. 150, State of Oregon v. Azar, Consolidated Civil Action Nos. 6:19-cv-
00317-MC (Lead Case), 6:19-cv-00318-MC (D. Or. May 3, 2019).
3        Regardless of the effect of the nationwide injunctions issued by the Oregon and Washington Courts,
Baltimore City requests that this Court issue an injunction against enforcement of the Final Rule in Maryland.
(Pl.’s Mot. Mem. 35, ECF No. 11-1; Reply 29, ECF No. 34.) As Judge Chen stated in California v. Azar, a
nationwide injunction “does not obviate this Court’s duty to resolve the dispute before it.” Case No. 19-cv-
01184-EMC, Case No. 19-cv-01195-EMC, 2019 WL 1877392, at *2 (N.D. Cal. Apr. 26, 2019) (citations
omitted).



                                                        3
of equal access to family planning services by authorizing the Secretary of Health and Human

Services (“the Secretary”) to “make grants to and enter into contracts with public or nonprofit

private entities to assist in the establishment and operation of voluntary family planning

projects which shall offer a broad range of acceptable and effective family planning methods

and services.” Id. § 300(a). Title X grant money is provided in a lump sum and may be used

both to cover the costs of family planning care for those with incomes below or near the

federal poverty level and to pay for non-service costs like purchasing contraceptives or training

staff. Id. § 300. Through this mechanism, low-income families have free or low-cost access to

clinical professional contraceptive methods and devices, and testing and counseling services

related to reproductive health, including pregnancy testing and counseling.

       All grants and contracts must “be made in accordance with such regulations as the

Secretary may promulgate.” Id. § 300a-4. Section 1008 of the Act provides that “[n]one of the

funds appropriated under this subchapter shall be used in programs where abortion is a

method of family planning.” Id. § 300a–6. Consistent with this restriction, HHS has never

permitted Title X grantees to use Title X funds to perform or subsidize abortions. See 42

C.F.R. §§ 59.5(a)(5), 59.9 (1986). The initial regulations, issued in 1971, stated that Section

1008 simply required that a Title X “project will not provide abortions as a method of family

planning.” 36 Fed. Reg. 18,465, 18,466 (1971) (codified at 42 C.F.R. § 59.5(9) (1972)). “During

the mid-1970s, HHS General Counsel memoranda made a further distinction between

directive (‘encouraging or promoting’ abortion) and nondirective (‘neutral’) counseling on

abortion, prohibiting the former and permitting the latter.” Nat’l Family Planning & Reprod.

Health Ass’n, Inc. v. Sullivan, 979 F.2d 227, 229 (D.C. Cir. 1992). In 1981, HHS issued “Program



                                                 4
Guidelines” that mandated nondirective abortion counseling by Title X projects upon a

patient’s request. Id.

          B.     The 1988 Regulations

          In 1988, HHS promulgated new regulations “designed to provide ‘clear and operational

guidance’ to grantees about how to preserve the distinction between Title X programs and

abortion as a method of family planning.” Rust v. Sullivan, 500 U.S. 173, 179 (1991) (quoting

53 Fed. Reg. 2923–2924 (1988)). The 1988 regulations established a much broader prohibition

on abortion counseling and referrals. They included a “gag rule”4 that prohibited Title X

projects from counseling or referring clients for abortion as a method of family planning; a

“separation requirement” that required grantees to separate their Title X project physically and

financially from prohibited abortion-related activities; established compliance standards; and

prohibited certain activities that promote, encourage, or advocate abortion, such as using

funds for performance of pro-abortion lobbying, materials, or legal action. See 42 C.F.R. § 59

(1991).

          Title X grantees and doctors who supervised Title X funds promptly challenged the

facial validity of the regulations and sought injunctive relief to prevent implementation. Rust,

500 U.S. at 181. The regulations were challenged on the grounds that they were not authorized




4       Generally, referring to “a rule saying that people are not allowed to speak freely or express their
opinions about a particular subject.” “gag rule.” Merriam-Webster.com, 2019. https://www.meriam-webster.com
(20 May 2019). The term has been used by courts to describe the 1988 regulation prohibiting abortion
counseling. See, e.g., Nat’l Family Planning and Reproductive Health Ass’n, Inc. v. Sullivan, 979 F.2d 227, 229 (D.C.
Cir. 1992) (“In 1988, HHS promulgated by notice and comment rulemaking new regulations that established a
much broader prohibition on abortion counseling or referrals including a “gag rule” applicable to all Title X
project personnel against informing or discussing with clients the availability of abortion as an option for
individual planning or treatment needs.”).



                                                           5
by Title X and that they violated the First and Fifth Amendment rights of the Title X clients

and the First Amendment rights of the health providers. Id. A preliminary injunction was

initially granted. Id. Ultimately, the challenge came before the United States Supreme Court,

which held in Rust v. Sullivan, 500 U.S. at 185, that the legislative history was ambiguous with

respect to Congress’ intent in enacting Title X and the prohibition of Section 1008. Applying

Chevron5 deference to the agency’s interpretation, id. at 186-87, the Supreme Court therefore

held that the 1988 regulations were a permissible construction of Title X and did not violate

either the First or Fifth Amendments to the Constitution. Id. at 185, 203.

        These 1988 regulations, however, were never fully implemented. In 1991, President

George H. W. Bush issued a memorandum to the HHS Secretary, directing adherence to four

principles “compatible with free speech and the highest standards of medical care.” Nat’l

Family Planning, 979 F.2d at 230. “In a press conference, President George H.W. Bush asserted:

‘[U]nder my directive, they can go ahead—patients and doctors can talk about absolutely

anything they want, and they should be able to do that.’” Id. The 1988 regulations were

suspended by the Secretary in 1993, resulting in Title X grantees returning to operating under

the 1981 guidelines. See 58 Fed. Reg. 7462, 7462 (1993). These 1981 guidelines mandated

nondirective abortion counseling upon a patient’s request. See California v. Azar, Case No. 19-

cv-01184-EMC, Case No. 19-cv-01195-EMC, 2019 WL 1877392, at *3 (N.D. Cal. Apr. 26,

2019) (quoting 53 Fed. Reg. 2922, 2923 (1988)).




5         In Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., the United States Supreme Court held that “if the
statute is silent or ambiguous with respect to the specific issue, the question for the court is whether the agency’s
answer is based on a permissible construction of the statute.” 467 U.S. 837, 843 (1984).



                                                           6
       For over 20 years, beginning in 1996, and every year since, Congress has always added

a clarifying statement regarding Section 1008 in its Title X appropriations bill. Alongside the

statement that “amounts provided to [Title X] projects . . . shall not be expended for

abortions,” Congress has included language that emphasizes that “all pregnancy counseling

shall be nondirective” (“Nondirective Mandate”). See, e.g., Continuing Appropriations Act,

2019, Pub. L. 115–245, 132 Stat. 2981, 3070–71 (2018); see also 65 Fed. Reg. 41,272-73.

       C.      The 2000 Regulations

       New regulations were finalized in 2000, 65 Fed. Reg. 41270 (Jul. 3, 2000), codified at 42

C.F.R. Pt. 59, revoking the 1988 regulations, and these regulations remain in effect today. The

Final Rule, promulgated on March 4, 2019, and at issue in this case, would replace the 2000

regulations. Under the 2000 regulations, Title X grantees are required to “provide neutral,

factual information and nondirective counseling on each of the options, and referral” upon

request. 42 C.F.R. § 59.5(a)(5) (July 3, 2000). The options include: “(A) Prenatal care and

delivery; (B) Infant care, foster care, or adoption; and (C) Pregnancy termination.” 65 Fed.

Reg. at 41,279. Grantees’ non-Title X abortion activities must be “separate and distinct” from

Title X activities, but “[c]ertain kinds of shared facilities are permissible, so long as it is possible

to distinguish between the Title X supported activities and non-Title X abortion-related

activities.” 65 Fed. Reg. at 41281.

       D.      The Affordable Care Act

       In 2010, Congress passed the Affordable Care Act (“ACA”) and included language in

section 1554 that limited the rulemaking authority of HHS as follows:




                                                    7
                         Notwithstanding any other provision of this Act, the
                 Secretary of Health and Human Services shall not promulgate any
                 regulation that—

                 (1) creates any unreasonable barriers to the ability of individuals
                 to obtain appropriate medical care;

                 (2) impedes timely access to health care services;

                 (3) interferes with communications regarding a full range of
                 treatment options between the patient and the provider;

                 (4) restricts the ability of health care providers to provide full
                 disclosure of all relevant information to patients making health
                 care decisions;

                 (5) violates the principles of informed consent and the ethical
                 standards of health care professionals; or

                 (6) limits the availability of health care treatment for the full
                 duration of a patient’s medical needs.

42 U.S.C. § 18114.

        E.       The Final Rule

        On June 1, 2018, HHS published the Final Rule in the Federal Register.6 During the

60-day public comment period, HHS received more than 500,000 comments, including

comments from most major medical associations. Certain revisions were made to the

proposed rule, and HHS published the Final Rule in the Federal Register on March 4, 2019.

The Rule had an implementation date of May 3, 2019.7 The Final Rule contains two key




6       Administrative agencies are required, under the Administrative Procedures Act, to provide notice of
proposals to create, amend, or repeal a rule and afford an opportunity for interested persons to comment on
the proposal. See 5 U.S.C. §§ 551(4)-(5), 553(a)-(c). Generally, notice of proposed rule making must be
published in the Federal Register, as well as the final version of the rule, together with a statement of its basis
and purposes. See 5 U.S.C. § 553.
7       See n.1 infra, noting that two United States District Courts issued nationwide injunctions prior to the
May 3, 2019 implementation date.



                                                          8
provisions that are essentially a reversion back to the 1988 Regulations. These two provisions

are central to Baltimore City’s claims in this case:

               1.      The Gag Rule

       The Final Rule imposes broad restrictions on what health care providers under the

Title X program may inform pregnant patients. It provides that a “Title X project may not

perform, promote, refer for, or support abortion as a method of family planning, nor take any

other affirmative action to assist a patient to secure such an abortion.” 84 Fed. Reg. at 7788-

89 (to be codified at 42 C.F.R. § 59.14(a)). Even if a client specifically requests a referral to an

abortion provider, the Title X grantee can at most offer a a list of “comprehensive primary

health care providers,” “some, but not the majority” of which may “also provide abortion.”

Id. at 7789. The list cannot identify which providers provide the abortion services she is

requesting. The project staff are prohibited from answering a direct inquiry about which

providers provide abortion. Id. Moreover, because the list is limited to “comprehensive

primary health care providers,” specialized reproductive health care providers are excluded.

         At the same time, Title X providers must provide all pregnant patients with a referral

for prenatal care, regardless of the patients’ wishes, on the basis that prenatal referrals are

“medically necessary.” 84 Fed. Reg. 7,789 (to be codified at 42 C.F.R. § 59.14(b)(1)).

Furthermore, the provider must counsel a patient seeking an abortion on options she may not

wish to pursue, while providing information about the “risks and side effects [of abortion] to

both mother and unborn child.” Id. at 7,747; see id. (“abortion must not be the only option

presented”).




                                                  9
              2.       The Separation Requirement

       The Final Rule also contains a Separation Requirement, i.e., that Title X activities be

“physically and financially separate” (defined as having an “objective integrity and

independence”) from prohibited activities, such as the provision of abortion services and any

referrals for abortion services that do not meet the Gag Rule requirements. 84 Fed. Reg. at

7789. “Mere bookkeeping separation of Title X funds from other monies is not sufficient.”

Id. The Secretary will determine whether such objective integrity and independence exist by

looking to relevant factors that include: “The existence of separate, accurate accounting

records”; “[t]he degree of separation [of] facilities (e.g., treatment, consultation, examination

and waiting rooms, office entrances and exits, shared phone numbers, email addresses,

educational services, and websites)”; “[t]he existence of separate personnel, electronic or

paper-based health care records, and workstations”; and the “extent to which signs and other

forms of identification of the Title X project are present, and signs and material referencing

or promoting abortion are absent.” Id. The deadline for physical separation is March 4, 2020.

II.    Baltimore City Health Services

       Baltimore City has participated in the Title X program since its inception in 1970,

receiving its funding as subgrants through the Maryland Department of Health. (Compl. ¶ 57,

ECF No. 1.)        The Baltimore City Health Department, formed in 1793, is the oldest

continuously operating health department in the United States. (Id. at ¶ 33.) It has wide-

ranging responsibilities for providing health services to the residents of Baltimore, including

prevention of chronic disease, sexually-transmitted disease prevention, maternal-child health,

including pregnancy prevention, and school health services. (Id.) In collaboration with other



                                                10
city agencies, health care providers, community organizations and funders, the Baltimore City

Health Department’s mission is to ensure the well-being of every Baltimorean through

education, advocacy, and direct service delivery. (Id. at ¶¶ 34-35.)

         The Baltimore City Health Department currently receives $1,430,000 annually from

the Government in funding subject to Title X rules. (Id. at 7.) It directly operates three

community clinics and four school-based health centers that provide Title X services and

provides funding to ten additional subgrantees in the city. (Id.) Planned Parenthood operates

additional Title X sites with Baltimore. (Id. at 8.) Baltimore City’s Title X program serves as

the final safety net for healthcare for one third of women living in Baltimore. (Id.)

         The Baltimore City health clinics served 7,670 Title X clients in 2017, of which nearly

one in five were under the age of 18, and almost 84% were female. (Id. at ¶ 36.) Eighty-six

percent of the women served in Title X centers in Baltimore had incomes below the poverty

line. (Id.) Baltimore City directly operates three community clinics and four school-based

health centers that provide Title X services, and it oversees the Title X grant for ten other

subgrantee health clinics in the community, including clinics at John Hopkins University,

Baltimore Medical System, Family Health Centers of Baltimore, and the University of

Maryland, as well as clinics that offer comprehensive care in middle and high schools. (Id. at

¶ 59.)

         Baltimore City contends that the Final Rule is at odds with its mission and its “patient

centered” strategy as a best practice for health care delivery in Baltimore. (Id. at ¶ 37.)

Baltimore City asserts that if the Final Rule goes into effect, it will effectively be forced to

withdraw from Title X, or abandon its long-standing mission, either of which choice will place



                                                 11
the most vulnerable Baltimore City residents at risk. (Id. at ¶¶ 37, 63.) For example, Baltimore

City has used Title X funding in its public health efforts and has achieved a 55% reduction in

teen pregnancy over the last ten years.8 (Pl.’s Mot. Mem. 8, ECF No. 11-1.) Baltimore City

filed this lawsuit on April 12, 2019 asserting ten causes of action:

              I – Violation of Administrative Procedures Act (“APA”), 5 U.S.C. § 706—
               Contrary to Law—Contrary to Affordable Care Act (“ACA”)’s Non-
               Interference Provision, 42 U.S.C. § 18114.

              II – Violation of APA § 706—Contrary to Law—Contrary to Nondirective
               Mandate of the Consolidated Appropriations Act of 2018

              III – Violation of APA § 706—Contrary to Law—Contrary to Tile X, 42 U.S.C.
               §§ 300(a), 300a(a)

              IV – Violation of APA § 706—Contrary to Law—Contrary to Religious
               Freedom Restoration Act of 1993 (“RFRA”), 42 U.S.C. § 2000bb-1(a).

              V – Violation of APA § 706—Contrary to Constitutional Right—First
               Amendment

              VI – Violation of APA—Contrary to Constitutional Right—Equal Protection
               Under Fifth Amendment

              VII – Violation of APA—Arbitrary and Capricious—Inadequately Justified

              VIII – Violation               of    APA—Arbitrary           and     Capricious—Objectively
               Unreasonable



8         Charlotte Hager, the Health Program Administrator at the Baltimore City Health Department provided
statistics regarding the number of patients served, the ages, sex, and socio-economic status of the patients, cases
of sexually transmitted diseases, and savings from preventing unintended pregnancies through access to birth
control. (Hager Decl., ECF No. 11-7.) In her declaration, she states that “over the last ten years, through our
efforts we have seen a 55% reduction in teen pregnancy.” (Id. at ¶ 11.) These results are consistent with a 2017
study, which “estimated that in 2015 the contraceptive care delivered by Title X-funded providers in the U.S.
helped women avoid 822,300 unintended pregnancies, which would have resulted in 387,200 unplanned births
and 277,800 abortions.” (Bailey Decl. 18, ECF No. 11-2 (citing Jennifer J. Frost et al., Guttmacher Inst., Publicly
Funded Contraceptive Services at U.S. Clinics, 2015 (Apr. 2017), https://www.guttmacher.org/report/ publicly-
funded-contraceptiveservices-us-clinics-2015.) The study concluded that the unintended pregnancy rate among
teens would have been 44% higher in the absence of this reduction. (Id. at 19.)



                                                         12
            IX – Violation of APA—Without Observance of Procedure Required by Law

            X – Violation of APA—Contrary to Constitutional Right—Unconstitutionally
             Vague

       Baltimore City requests that this Court enjoin the enforcement of the Final Rule in

Maryland during the pendency of this lawsuit. It does not seek a nationwide injunction.

III.   Procedural Setting

       This case is one of multiple cases that have been filed across the nation seeking to

maintain the Title X status quo while the courts consider the legal challenges to the

Government’s new regulations. See California v. Azar, 3:19-cv-01184--EMC (N.D. Cal.), and

related case Essential Access v. Azar, 3:19-cv-01195-EMC (N.D. Cal.); Oregon v. Azar, 6:19-cv-

00317-MC (D. Ore.), and related case Am. Med. Ass’n v. Azar, 6:19-cv-00318-MC (D. Ore.);

Washington v. Azar, 1:19-cv-03040-SAB (E.D. Wash.) (consolidated); Family Planning Ass’n v.

U.S. HHS, 1:19-cv-00100-LEW (D. Me.). Hearings were held in all cases, and decisions have

been issued in all but the Maine case.

       On April 25, 2019, Judge Stanley A. Bastian, of the United States District Court,

Eastern District of Washington, issued an injunction, which enjoins the Government from

implementing or enforcing the Final Rule on a nationwide basis. State of Washington v. Azar,

No. 1:19-cv-03040-SAB, 2019 WL 1868362 (E.D. Wash. Apr. 25, 2019). On April 26, 2019,

Judge Edward M. Chen, United States District Court, Northern District of California, enjoined

enforcement of the Final Rule in the state of California, stating: “The recent injunction issued

against Defendants’ implementation of the Final Rule by Judge Bastian in State of Washington v.

Azar . . . does not obviate this Court’s duty to resolve the dispute before it.” California v. Azar,




                                                 13
Case No. 19-cv-01184-EMC, Case No. 19-cv-01195-EMC, 2019 WL 1877392 (N.D. Cal. Apr.

26, 2019). At the end of the hearing on April 23, 2019, Judge Michael J. McShane, of the

United States District Court, District of Oregon, stated that an injunction would issue, with

an order to follow that would reveal the scope of the injunction. On April 29, 2019, Judge

McShane also issued a nationwide injunction. State of Oregon v. Azar, 6:19-cv-00317-MC (Lead

Case), 6:19-cv-00318-MC (Trailing Case), 2019 WL 1897475 (D. Or. April 29, 2019). Finally,

on the basis that a nationwide injunction had been issued by Judge Bastian, the Maine Plaintiffs

chose to withdraw their motion as moot (without prejudice to their right to renew the motion

if circumstances warranted). See Not. of Withdrawal, ECF No. 65, Family Planning Ass’n of

Maine v. Azar, Case No. 1:19-cv-00100-LEW (D. Me. Apr. 26, 2019).

       Most recently, the Government has advised this Court that it is appealing the District

of Oregon and the Eastern District of Washington decisions, and it moved for stays of both

injunctions pending appeal. See Mot. to Stay, ECF No. 58, State of Washington v. Azar, Nos.

1:19-cv-3040-SAB; 1:19-cv-3045-SAB (E.D. Wash. May 3, 2019); Defs.’ Mot. for a Stay, ECF

No. 150, Consolidated Civil Action Nos. 6:19-cv-00317-MC (Lead Case), 6:19-cv-00318-MC

(D. Or. May 3, 2019).

       In the instant case, Baltimore City filed a Motion for Preliminary Injunction (ECF No.

11) on April 16, 2019, seeking to enjoin the Government from “putting into effect certain

provisions” of the HHS Final Rule. More specifically, Baltimore City requests that this Court

issue an injunction against enforcement of the Final Rule in Maryland. (Pl.’s Mot. Mem. 35,

ECF No. 11-1; Reply 29, ECF No. 34.) An accelerated briefing schedule completed with

Plaintiff’s Reply on Monday, April 29, 2019, and a hearing was held on Tuesday, April 30,



                                               14
2019. This Court has considered the parties’ arguments, reviewed the decisions issued by its

sister courts, and finds the reasoning in those decisions persuasive. For the reasons that

follow, this Court shall grant Plaintiff’s Motion for Preliminary Injunction (ECF No. 11) and

shall enjoin the Government from enforcing the Final Rule in the State of Maryland.

                                 STANDARD OF REVIEW

       As the United States Court of Appeals for the Fourth Circuit stated in United States v.

South Carolina, 720 F.3d 518 (4th Cir. 2013), “[t]he purpose of a preliminary injunction is merely

to preserve the relative positions of the parties until a trial on the merits can be held.” 720

F.3d at 524 (quoting University of Texas v. Camenisch, 451 U.S. 390, 395 (1981) ). In determining

whether to issue a preliminary injunction, a court must follow the test set forth by the United

States Supreme Court in Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008), which

requires that the plaintiff show that: (1) the movant is likely to succeed on the merits; (2) the

movant is likely to suffer irreparable harm absent preliminary relief; (3) the balance of equities

favors the movant; and (4) that an injunction is in the public interest. 555 U.S. at 20. While a

plaintiff need not establish a “certainty of success,” he or she must make a “clear showing that

he is likely to succeed at trial.” Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017); Int’l

Brotherhood of Teamsters v. Airgas, Inc., 239 F. Supp. 3d 906, 912 (D. Md. 2017) (“Because a

preliminary injunction is ‘an extraordinary remedy,’ it ‘may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.’” (quoting Winter, 555 U.S. at 22).




                                                 15
                                         ANALYSIS

I.     Likelihood of Success on the Merits

       To satisfy the showing for a preliminary injunction, Baltimore City does not need to

demonstrate that it is likely to succeed on the merits of all ten causes of action. The City

focuses its arguments on the Final Rule violating three separate statutory provisions: (1) The

Affordable Care Act Non-Interference Mandate, 42 U.S.C. § 18114, (2) the Nondirective

Mandate in the Appropriations Act, 132 Stat. at 3070-3071, and (3) Title X itself, 42 U.S.C. §

300a-5, 84 Stat. 1504 § 2. (Pl.’s Mot. Mem. 15, ECF No. 11-1.) Baltimore City asserts that

because the Final Rule is not in accordance with law, it must be set aside pursuant to 5 U.S.C.

§ 706(2)(A). (Id.) Baltimore City also argues that the Rule is arbitrary and capricious and

unconstitutionally vague. (Id. at 21, 29.)

       The Government argues that the Supreme Court’s 1991 decision in Rust v. Sullivan

controls. (Defs.’ Resp. 8, ECF No. 25 (citing Rust, 500 U.S. 173).) The Government contends

that the 1988 regulations that were upheld in Rust were materially identical to the conditions

contained in the Final Rule. It further contends that Section 1008 has not changed since Rust,

and that the Supreme Court rejected the same arguments that Baltimore City is now advancing.

(Id.) However, Baltimore City is not relying on its constitutional claims to demonstrate

likelihood of success on the merits, but rather, it relies on the Final Rule’s violations of laws

passed by Congress and enacted after Rust was decided. Therefore, this Court must determine

whether the Final Rule likely violates these later-enacted laws.




                                                16
        A.       The Affordable Care Act Non-Interference Mandate

        Baltimore City contends that the Gag Rule violates at least three parts of the ACA

Non-Interference Mandate, specifically:

                 (3) interferes with communications regarding a full range of
                 treatment options between the patient and the provider. (4)
                 restricts the ability of health care providers to provide full
                 disclosure of all relevant information to patients making health
                 care decisions; (5) violates the principles of informed consent and
                 the ethical standards of health care professionals;

42 U.S.C. § 18114. The Gag Rule prohibits physicians in Title X facilities from counseling

patients about abortion. See 84 Fed. Reg. 7717. It requires physicians to withhold relevant

medical information from patients, which the City contends violates principles of informed

consent. Importantly, the Final Rule’s restrictions permit a Title X project to give a patient

who specifically requests a referral for abortion a referral list that contains no abortion

providers, requires that the compiled list contain a majority of providers that are not

responsive to the patient’s request, and does not allow the Title X project to identify which

providers are responsive to the patient’s request. See § 59.14(c)(2). This reflects a government

policy to circumvent and ignore the ACA Non-Interference Mandate, which is still existing

law.9

        Medical groups and numerous individual physicians have denounced the rule as a

violation of basic medical ethics. See, e.g., American Medical Association (“AMA”) Comment

1-3 (expressing opposition to the Proposed Rule, the AMA stated, “We are very concerned


9       See Nat’l Fed. of Independent Business v. Sebelius, 567 U.S. 519 (2012) (upholding the constitutionality of
the ACA). While still being challenged, see Texas v. United States, 352 F. Supp. 3d 665 (N.D. Tex. 2018) (currently
under appeal), it is valid law, and until such time as Congress enacts new law, or the United States Supreme
Court declares it unconstitutional, HHS may not ignore it.



                                                         17
that the proposed changes, if implemented, would undermine patients’ access to high-quality

medical care and information, dangerously interfere with the patient-physician relationship

and conflict with physicians’ ethical obligations, exclude qualified providers, and jeopardize

public health.” (available at http://bit.ly/2Zexyyi)). The AMA strongly opposed the proposed

rule as interfering with and undermining the patient-physician/provider relationship. Id.

       The Government contends that the prefatory language in ACA Section 1554,

“[n]otwithstanding any other provision of this Act,” limits the scope of Section 1554 to the

ACA. (Defs.’ Resp. 16, ECF No. 25 (quoting 42 U.S.C. § 18114).) However, this Court agrees

with Judge Chen’s reasoning that the plain text does not limit its application to the ACA. See

California v. Azar, 2019 WL 1877392, at *21-22. Rather, its express language prohibits the

HHS Secretary from promulgating “any regulation” violative of the stated principles. 42

U.S.C. § 18114.

       Accordingly, Baltimore City has shown that the Final Rule likely violates the ACA §

1554 by creating unreasonable barriers for patients to obtain appropriate medical care,

interfering with communications between the patient and health care provider, and restricting

full disclosure, which violates the principles of informed consent. Baltimore City adds that

the Separation Requirement also violates the ACA Non-Interference Mandate by creating

unreasonable barriers and by impeding timely access to health care services.

       B.     Appropriations Nondirective Mandate

       Every year since 1996, including the current year, Congress has added a directive to

Title X appropriations funding, specifying that pregnancy counseling must be “nondirective.”

See, e.g., Pub. L. No. 115-245, 132 Stat. 2981, 3070-3071 (2018). Baltimore City argues that the



                                               18
Final Rule would force Title X projects to steer women away from one particular option,

abortion, while directing them toward another option, carrying the pregnancy to term,

regardless of the patient’s stated desires. (Pl.’s Mot. Mem. 20, ECF No. 11-1.) Baltimore City

contends that requiring a referral for prenatal care, even when the client has rejected that

option, is coercive and directive, and thus, in direct violation of Congress’ mandate. (Id.)

Baltimore City further asserts that Title X itself is violated for the same reasons, i.e., the Title

X statute requires that services be “strictly voluntary” and “never . . . coercive.” 84 Fed. Reg.

7731. Requiring physicians to disregard a patient’s wishes and provide information that the

patient does not want or need eliminates the ability of patients to make fully informed

“voluntary” choices about their medical care.

       The Government argues that there is a distinction between consulting and referrals,

and Congress did not silently supplant Rust and repeal part of Title X with its appropriations

language. (Defs.’ Resp. 18-20, ECF No. 25.) There is, however, no “silent repeal” at issue

because the nondirective counseling provision is not inconsistent with Rust. The Rust Court

did not purport to interpret Section 1008 as requiring directive counseling, but rather, it held

that the 1988 rule was one permissible interpretation of Section 1008. See 500 U.S. at 184

(“The language of § 1008—that ‘[n]one of the funds appropriated under this subchapter shall

be used in programs where abortion is a method of family planning’—does not speak directly

to the issues of counseling, referral, advocacy, or program integrity.”). The Government does

not dispute that HHS has an obligation to comply with Congress’ Nondirective Mandate.

       This Court finds persuasive the reasoning in California v. Azar, in which Judge Chen

found that “nondirective counseling” encompasses referrals, “as indicated by statute,



                                                 19
regulations, and industry practice.” 2019 WL 1877392, at *16. “Congress’ use of the identical

term ‘nondirective counseling’ should be read consistently across the [Public Health Service

Act] and the HHS Appropriations Acts to include referrals as part of counseling.” Id. Also,

HHS itself characterizes referrals as part of counseling throughout the Final Rule as well in its

earlier Title X Guidelines. Id. Finally, accepted usage of the term within the medical field

supports the interpretation that the term is used to include referrals. Id.

       The Final Rule is likely to violate the Nondirective Mandate, because to be

nondirective, “the medical professional must ‘present[ ] the options in a factual, objective, and

unbiased manner . . . rather than present[ ] the options in a subjective or coercive manner.” 84

Fed. Reg. at 7747. Requiring providers to refer a patient to prenatal health care even when

the patient has expressly stated that she does not want prenatal care is coercive, not

“nondirective.” Requiring providers to provide a referral list that is limited to those that do

not provide abortion, even if the client specifically requests an abortion referral, is coercive,

not “nondirective.” Requiring providers to exclude abortion as one of multiple options

available to a client facing an unwanted pregnancy, especially if she has asked about that

option, is coercive, not “nondirective.” Therefore, Baltimore City is likely to succeed on the

merits of its claim that the Final Rule violates the Nondirective Mandate.

       C.      Administrative Procedures Act Review

       Baltimore City also argues that the promulgation of the Final Rule was arbitrary and

capricious. (Pl.’s Mot. Mem. 21, ECF No. 11-1.) Under the Administrative Procedures Act,

when a court reviews an agency decision, the court “shall hold unlawful and set aside agency

action, findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, or



                                                20
otherwise not in accordance with law.” 5 U.S.C. § 706. Of course, the standard of review is

narrow, and “a court is not to substitute its judgment for that of the agency.” FCC v. Fox Tel.

Stations, Inc., 556 U.S. 502, 513 (2009). As the United States Court of Appeals for the Fourth

Circuit has recently noted in Casa De Maryland v. U.S. Department of Homeland Security, “we must

engage in a searching and careful inquiry of the [administrative] record, so that we may

consider whether the agency considered the relevant factors and whether a clear error of

judgment was made.” — F.3d —, 2019 WL 2147204, at *12 (4th Cir. 2019) (quoting Friends of

Back Bay v. U.S. Army Corps of Eng’rs, 681 F.3d 581, 587 (4th Cir. 2012)).

       An agency rulemaking is arbitrary and capricious if, in coming to its decision, the agency

“relied on factors which Congress has not intended it to consider, entirely failed to consider

an important aspect of the problem, offered an explanation for its decision that runs counter

to the evidence before the agency, or is so implausible that it could not be ascribed to a

difference in view or the product of agency expertise.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.

State Farm Mut. Auto. Ins., 463 U.S. 29, 43 (1983). “Federal administrative agencies are required

to engage in ‘reasoned decisionmaking.’” Michigan v. E.P.A., — U.S. —, 135 S. Ct. 2699, 2706

(2015) (quoting Allentown Mack Sales & Service, Inc. v. NLRB, 522 U.S. 359, 374 (1998)). “Not

only must an agency’s decreed result be within the scope of its lawful authority, but the process

by which it reaches that result must be logical and rational.” Id. An agency must also consider

and respond to significant comments received during the period for public comment. Perez v.

Mortgage Bankers Ass’n, — U.S —, 135 S. Ct. 1199, 1203 (2015).

       Further, where, as here, an agency adopts a rule that directly contradicts prior agency

conclusions of fact and law, it must acknowledge that it is doing so and give a reasonable



                                                21
justification for the change. See Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016);

Fox, 556 U.S at 515. Baltimore City asserts that the Final Rule failed to consider the “serious

reliance interests” engendered by the prior policy that HHS now seeks to abruptly and radically

change with little notice. See, e.g., Encino Motorcars, 136 S. Ct. at 2126 (“In explaining its changed

position, an agency must also be cognizant that longstanding policies may have ‘engendered

serious reliance interests that must be taken into account.’”).

       The Government argues that the Final Rule easily satisfies the deferential standard that

courts must apply. (Defs.’ Resp. 25-26, ECF No. 25 (citing Ohio Valley Envtl. Coal. v. Aracoma

Coal Co., 556 F.3d 177, 192 (4th Cir. 2009).) According to the Government, HHS simply read

Title X as it did in 1988, determined that the intervening 2000 regulations were inconsistent,

and decided that the Final Rule was necessary to properly implement Section 1008. (Id. at 26.)

The Government further contends that the Supreme Court’s rejection of the arbitrary-and-

capricious challenges in Rust controls this Court now, and in response to the many comments

received, HHS simply explained that the Supreme Court had already upheld a materially

indistinguishable Gag Rule and Separation Requirement, which it regards as sufficient

justification. (Id. at 26-27.)

       However, simply because the Supreme Court in Rust found that the then-Secretary had

amply justified the change in interpretation with a reasoned analysis, does not mean that the

current Secretary has also done so. The ensuing changes in the societal landscape and in the

law over the past 30 years means that HHS cannot rely on the same justifications as it did in

1988. See California v. Azar, 2019 WL 1877392, at *27. The Government adds that regardless

whether this Court accepts that Rust controls, HHS’s promulgation of the Final Rule satisfies



                                                  22
the arbitrary and capricious standard and that it adequately explained why the policy change

was appropriate.

       This Court notes that the California, Oregon, and Washington courts determined that

the Final Rule’s promulgation was likely arbitrary and capricious. See California v. Azar, 2019

WL 1877392, at *28-41; Oregon v. Azar, 2019 WL 1897475, at *15; Washington v. Azar, 2019

WL 1868362, at *8. However, in the context of a preliminary injunction based on the limited

record before it, this Court is uncomfortable with making such a finding. The “searching and

careful inquiry of the [administrative] record” that is required to determine if it is likely that

HHS’s rule-making in this instance was arbitrary and capricious would be more prudently

handled on a fully-developed record. Casa de Maryland, 2019 WL 2147204, at *12. This Court

need not undertake that analysis at this time in the context of a preliminary injunction. Having

found that the Final Rule likely violates provisions of the Affordable Care Act and the

Continuing Appropriations Act, the threshold inquiry on the merits has been established.

Therefore, it is unnecessary to continue with analysis of the remaining claims. Indeed,

Baltimore City does not rely on its constitutional claims to support its request for a preliminary

injunction. Therefore, this Court declines to reach a conclusion at this time on whether

Baltimore City is likely to succeed in demonstrating that the Final Rule’s promulgation was

arbitrary and capricious.

II.    Irreparable Harm

       “[A] party seeking a preliminary injunction must prove that he or she is ‘likely to suffer

irreparable harm in the absence of preliminary relief.’” Pashby v. Delia, 709 F.3d 307, 328 (4th

Cir. 2013) (quoting Winter, 555 U.S. at 20). The Fourth Circuit recognizes irreparable injury



                                                23
when a movant makes a “clear showing” of “actual and imminent” harm that “cannot be fully

rectified by the final judgment after trial,” including economic harms if damages are not

recoverable or could not undo a permanent harm resulting from a temporary loss of funds.

Mountain Valley Pipeline, LLC v. 6.56 Acres of Land, Owned by Sandra Townes Powell, 915 F.3d 197,

216-18 (4th Cir. 2019). Baltimore City asserts that if the Final Rule goes into effect, it will be

forced to choose between complying and forcing its doctors to engage in the unethical practice

of medicine, thus endangering the lives of patients and residents, or to withdraw from Title X

and forego its financial support. (Pl.’s Mot. Mem. 30, ECF No. 11-1.) Either choice results in

irreparable harm.

       Should Baltimore City lose Title X funding, which represented $1,430,000 in 2017, the

lost funds could not be recovered should it ultimately succeed with this litigation, because

HHS enjoys sovereign immunity that precludes monetary recovery. See Mountain Valley

Pipeline, 915 F.3d at 217-18; Senior Executives Ass’n v. United States, 891 F. Supp. 2d 745, 755 (D.

Md. 2012). Baltimore City’s clinics rely on Title X funding to provide services, and the loss

of that funding threatens their continued existence. Clinic closures will result in a loss of

medical services available to Baltimore City residents. The Fourth Circuit has held that

irreparable injury occurs when the public loses medical services. See Pashby, 709 F.3d at 329

(“[B]eneficiaries of public assistance may demonstrate a risk of irreparable injury by showing

that enforcement of a proposed rule may deny them needed medical care.”).

       Should Baltimore City choose to comply with the Final Rule in order to retain Title X

funding, its medical providers would be forced to contravene their ethical obligations to

provide patient-centered, nondirective care. See Richmond Med. Ctr. for Women v. Gilmore, 11 F.



                                                 24
Supp. 2d 795, 809 (E.D. Va. 1998) (finding irreparable injury where physicians would be

“constrained to alter their medical advice to, and their medical care of, their patients contrary

to their best judgments”). Further, if the Final Rule goes into effect, Baltimore City will be

impacted by the inevitable withdrawal of other current Title X recipients,10 which will drive

patients to Baltimore City health systems, placing greater demands on their capacity and ability

to provide service.

        This Court finds that Baltimore City has established a likelihood of irreparable harm

unless the Final Rule is enjoined. The Government argues that there is no imminent threat of

irreparable harm because a nationwide injunction has already been issued. However, the

Government has also advised this Court that it is appealing the nationwide injunctions and

has requested stays of the injunctions pending appeal. Should the stays be granted or the

appeals successful, Baltimore City remains at risk and is not a party to the other cases. The

earlier granting of a nationwide injunction does not prevent this Court from entering an

overlapping injunction if all of the preliminary injunction factors are met in this case. See

Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401, 435 (E.D.N.Y. 2018); California v. Azar, 2019 WL

1877392, at *2 n.1.

III.    Balance of Equities and Public Interest

        When a preliminary injunction is sought against the government, and “the

government’s interest is the public interest,” the last two factors merge. Kravitz v. United States

Dep’t of Commerce, — F. Supp. 3d —, Case No.: GJH-18-1041, Case No.: GJH-18-1570, 2019



10       For example, Planned Parenthood has stated that it will withdraw if the Final Rule goes into effect.
(Pl.’s Mot. Mem. 34, ECF No. 11-1.)



                                                      25
WL 1510449, at *54 (D. Md. 2019) (quoting Pursuing Am. Greatness v. Fed. Election Comm’n, 831

F.3d 500, 511 (D.C. Cir. 2016); accord Nken v. Holder, 556 U.S. 418, 435 (2009)). In this case,

the public interest and balance of equities favors the Plaintiff.

        Baltimore City seeks to avoid potentially costly and harmful public health problems as

well as protect the health and welfare of its citizens, especially women. It is in the public

interest to continue the existing structure and network of healthcare that Baltimore City

currently provides while this Court addresses legal challenges to the Final Rule. On the other

hand, should the Government ultimately succeed in this litigation, it will suffer only a delay in

implementation of the Final Rule. It is in the public’s interest to ensure that government

agencies abide by federal laws such as the ACA Non-Interference Mandate and the

Appropriations Nondirective Mandate passed by Congress and still binding law.

        Therefore, the balance of equities and public interest weighs in favor of Baltimore City

and the issuance of a preliminary injunction.

IV.     Scope of Injunction

        Having found that Baltimore City is likely to succeed on the merits of at least some of

its claims, it is likely to be irreparably harmed absent an injunction, and the balance of equities

and public interest weigh in favor of an injunction, this Court shall issue a preliminary

injunction.11 Baltimore City requests that the injunction be broad enough to protect its

interests and asks this Court to issue the injunction against enforcement of the Final Rule in

Maryland. Baltimore City notes that it is close in proximity to multiple other States and


11       Noting that “preliminary injunctions are by [their] very nature, interlocutory, tentative, provisional, ad
interim, impermanent, mutable, not fixed or final or conclusive, characterized by [their] for-the-time-
beingness.” AlliedSignal, Inc. v. B.F. Goodrich Co., 183 F.3d 568, 573–74 (7th Cir. 1999) (citation omitted).



                                                         26
municipalities whose people make use of its health system. Loss of funding in neighboring

states will put pressure on Baltimore’s health system, as mobile patients come from

neighboring communities to make use of Baltimore’s resources.

         As noted above, two other United States District Courts have issued injunctions on a

nationwide basis. In those cases, the courts had to consider nationwide plaintiffs, such as the

National Family Planning and Reproductive Health Association, Planned Parenthood

Federation, and the American Medical Association, who are not present in this case.12 In this

case, a preliminary injunction that is limited to Maryland is narrowly tailored to avoid

irreparable harm to the sole Plaintiff, Baltimore City.




12        This Court notes that there also exists some skepticism regarding the increased issuance of nationwide
injunctions by United States District Judges. See, e.g., Trump v. Hawaii, 138 S. Ct. 2392, 2424–25 (2018)
(“‘[U]niversal’ or ‘nationwide’ injunctions . . . have become increasingly common. District courts . . . have begun
imposing universal injunctions without considering their authority to grant such sweeping relief. These
injunctions are beginning to take a toll on the federal court system—preventing legal questions from percolating
through the federal courts, encouraging forum shopping, and making every case a national emergency for the
courts and for the Executive Branch.”) (Thomas, J., concurring); California v. Azar, 2019 WL 1877392, at *43
noting the Ninth Circuit’s instruction regarding broad relief: “[d]istrict judges must require a showing of
nationwide impact or sufficient similarity to the plaintiff states to foreclose litigation in other districts.” (quoting
California v. Azar, 911 F.3d 558 (9th Cir. 2018)). This Court further cautions against the danger of nationwide
injunctions leading to forum shopping. It is clear that most of the nationwide injunctions issued against the
federal government in the past two years have come from United States District Courts in states less favorably
inclined politically to the current administration. It is also clear that most of the nationwide injunctions against
the federal government in the years before also came from United States District Courts in states less favorably
inclined politically to the previous administration. It is important that the federal judiciary not allow itself to
become part of “underlying policy debate.” Sierra Club v. Trump, 2019 WL 2247689, at *1 (quoting In re Aiken
Cty., 725 F.3d at 257).



                                                           27
                               CONCLUSION

For the foregoing reasons:

       1.     Plaintiff’s Motion for Preliminary Injunction (ECF No. 11) is
              GRANTED;

       2.     The Health and Human Services Final Rule, entitled Compliance with
              Statutory Program Integrity Requirements, 84 Fed. Reg. 7,714 (Mar. 4, 2019),
              to be codified at 42 C.F.R. Part 59, is ENJOINED as to enforcement in the
              State of Maryland.

A separate order follows.

Dated: May 30, 2019.

                                ____/s/__________________________
                                Richard D. Bennett
                                United States District Judge




                                        28
